                                                                                                                                                                iU
       AO 2-fl-5B.:.(Rev. 02/08/201\~1 Judgmen_t in a Criminal Petty CaSe (Modifietl) , _;;                                                       Page I ofl



                                                UNITED STATES DISTRICT CO.                                                   OCT O9 2019
                                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                       CLERK, U.S. DISTRICT COURT
                               United States of America                                         JUDGMENT                Tt!ffi'Mffl~i,T   ~i·""tJEPU
                                                                                                                                            '-AJ,.IFORNIA
                                                                                                                                                        Y
                                                 v.

                                   Pascual Diaz-Lopez                                           CaseNumber: 3:19-mj-24117

                                                                                                Daniel Casillas
                                                                                                Defendant's Attorney


       REGISTRATION NO. 90711298

       THE DEFENDANT:
        ~ pleaded guilty to count(s) 1 of Complaint
                                                       -------'--------------------------
         •    was found guilty to count( s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                        Nature of Offense                                                              Count Number(s)
       8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                    1

         D The defendant has been found not guilty on count( s)
                                                                                              -------------------
         • Count(s)
                             -----~------------
                                                                                                 dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                          c~-I TIME SERVED                                    D _ _ _ _ _ _ _ _ days

          ~  Assessment: $10 WAIVED ~ Fine: WAIVED
         ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.




I. .
'

         Cl:~•s Office Copy
                                                                                                                                     3:19-mj-24117

                                                                                                                                      ----- ..   ----------- - - - -
